Exhibit 10.19

PSIVIDA CORP.

2016 LONG TERM INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

COVER SHEET

pSivida Corp., a Delaware corporation (the “Company”), hereby grants an Award of
performance-based Restricted Stock Units to the Participant named below (the
“PSUs”). Each PSU represents the right to receive one share of common stock of
the Company, par value $0.001 per share (the “Common Stock”), subject to the
terms and conditions set forth on this Cover Sheet and in the attached
Performance-Based Restricted Stock Unit Agreement (together, the “Agreement”),
as well as in the Company’s 2016 Long Term Incentive Plan (as amended from time
to time, the “Plan”).

Participant Name:

Grant Date:

Number of Shares of Common Stock Underlying the PSUs:    

Vesting Schedule: The PSUs are eligible to become earned and vested as set forth
below in this Agreement.

By the Participant’s signature below, the Participant agrees to all of the terms
and conditions described in the Agreement and in the Plan, a copy of which shall
be provided on request. The Participant further acknowledges that the
Participant has carefully reviewed the Plan, and agrees that the Plan shall
control in the event any provision of this Agreement should appear to be
inconsistent with the Plan.

 

Participant:  

 

    Date:  

 

  [Name]       Company:  

 

    Date:  

 

  [Name]         [Title]      

Attachment

This is not a share certificate or a negotiable instrument.



--------------------------------------------------------------------------------

PSIVIDA CORP.

2016 LONG TERM INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

Performance-Based Restricted Stock Units    This Agreement evidences an Award of
PSUs in the number set forth on the Cover Sheet of this Agreement and subject to
the vesting and other terms and conditions set forth in this Agreement and in
the Plan. Vesting   

One-third (1/3) of the PSUs (the “Acceptance PSUs”) shall become earned if the
United States Food and Drug Administration (the “FDA”) accepts the new drug
application (“NDA”) for Durasert 3-year treatment for posterior segment uveitis
on or before March 31, 2018. If the Acceptance PSUs become earned as set forth
in the preceding sentence, then fifty percent (50%) of the Acceptance PSUs shall
vest on the date of such FDA acceptance (the “NDA Acceptance Date”), subject to
the Participant’s continued Employment through such date, and the remaining
fifty percent (50%) of the Acceptance PSUs shall vest on the first anniversary
of the NDA Acceptance Date, subject to the Participant’s continued Employment
through such date. If the Acceptance PSUs do not become earned on or before
March 31, 2018, then the Participant shall immediately and automatically forfeit
to the Company all of the Acceptance PSUs.

 

Two-thirds (2/3) of the PSUs (the “Approval PSUs”) shall become earned if the
FDA approves the NDA for Durasert 3-year treatment for posterior segment uveitis
on or before March 31, 2019. If the Approval PSUs become earned as set forth in
the preceding sentence, then fifty percent (50%) of the Approval PSUs shall vest
on the date of such FDA approval (the “NDA Approval Date”), subject to the
Participant’s continued Employment through such date, and the remaining fifty
percent (50%) of the Approval PSUs shall vest on the first anniversary of the
NDA Approval Date, subject to the Participant’s continued Employment through
such date. If the Approval PSUs do not become earned on or before March 31,
2019, then the Participant shall immediately and automatically forfeit to the
Company all of the Approval PSUs.

 

The Participant may not vest in more than the number of shares of Common Stock
underlying the PSUs, as set forth on the Cover Sheet of this Agreement.

Termination of Employment    The Participant shall immediately and automatically
forfeit to the Company all of the unvested PSUs in the event the Participant’s
Employment terminates for any reason. Covered Transaction    In the event of a
Covered Transaction, the PSUs shall be treated in the manner so provided in
Section 7 of the Plan.



--------------------------------------------------------------------------------

Leaves of Absence    For purposes of the PSUs, the Participant’s Employment does
not terminate when the Participant goes on a bona fide employee leave of absence
that the Company approves in writing if the terms of the leave provided for
continued service crediting or when continued service crediting is required by
applicable law or contract. The Participant’s Employment terminates in any event
when the approved leave ends unless the Participant immediately returns to
active employment. The Company, in its sole discretion, determines which leave
counts for this purpose and when the Participant Employment terminates for all
purposes under the Plan. Dividend Equivalents    Should any cash dividend or
other cash distribution be declared and paid with respect to the shares of
Common Stock during the period between the Grant Date and the date or dates on
which the PSUs are delivered as shares of Common Stock, the Company shall credit
to a dividend equivalent bookkeeping account the value of such dividends or
distributions that would have been paid if the outstanding PSUs at the time of
the declaration of the dividend were outstanding shares of Common Stock. At the
same time that the corresponding PSUs are converted to shares of Common Stock
and delivered to the Participant, the Company shall pay to the Participant a
lump sum cash payment equal to the value of the dividends credited to the
dividend equivalent bookkeeping account that correspond to such PSUs that have
become vested; provided, however, that any dividend equivalents that were
credited to the Participant’s dividend equivalent bookkeeping account that are
attributable to PSUs that have been forfeited shall be forfeited and not be
payable to the Participant. No interest shall accrue on any dividend equivalents
credited to the Participant’s dividend equivalent bookkeeping account. Evidence
of Issuance    The issuance of shares of Common Stock with respect to the PSUs
shall be evidenced in such a manner as the Administrator, in its discretion,
deems appropriate, including, without limitation, book-entry registration or
delivery of stock certificates. Delivery    Delivery of the shares of Common
Stock underlying the Participant’s vested PSUs shall be made as soon as
practicable (but in no event later than thirty (30) days) following the
applicable vesting date. Withholding    In the event that the Company determines
that it is required to withhold foreign, federal, state or local tax as a result
of the vesting of PSUs, the delivery of the shares of Common Stock underlying
the PSUs or the payment of dividend equivalents pursuant to this Agreement, the
Participant, as a condition to such vesting, delivery of shares of Common Stock
or payment of dividend equivalents, as applicable, shall make arrangements
satisfactory to the Company to enable it to satisfy all withholding
requirements. Satisfactory arrangements shall include share withholding and/or
delivery of previously owned shares of Common Stock in an amount equal to the



--------------------------------------------------------------------------------

   applicable withholding or other taxes due; provided; however, that no shares
of Common Stock shall be withheld with a value in excess of the maximum
statutory rates for the applicable jurisdictions or such greater amount as would
not result in adverse accounting consequences to the Company under FASB ASC
Topic 718 (or any successor provision)). Notwithstanding the foregoing, the
Company may, in its sole discretion, elect to satisfy all applicable withholding
requirements by share withholding without the Participant’s consent.
Transferability    The PSUs may not be sold, pledged, hypothecated, assigned,
margined or otherwise transferred or encumbered by the Participant in any
manner, except by will or by the laws of descent and distribution. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the PSUs, or
levy of attachment or similar process upon the PSUs not specifically permitted
herein, shall be null and void and without effect. Retention Rights    This
Agreement and the PSUs evidenced by this Agreement do not give the Participant
the right to be retained by the Company or any Affiliate in any capacity. Unless
otherwise specified in any employment or other written agreement between the
Participant and the Company or any Affiliate, including the Employment
Agreement, the Company and any Affiliate reserve the right to terminate the
Participant’s Employment at any time and for any reason. Shareholder Rights   
Neither the Participant nor the Participant’s estate or heirs have any rights as
a shareholder of the Company until the shares of Common Stock have been
delivered and either a certificate evidencing the shares of Common Stock has
been issued or an appropriate entry has been made on the Company’s books. No
adjustments are made for dividends, distributions, or other rights if the
applicable record date occurs before a certificate is issued or the appropriate
book entry is made, except as set forth above or as described in the Plan.
Recovery of Compensation    Notwithstanding anything to the contrary in this
Agreement, the Participant acknowledges and agrees that the Administrator shall
have the right to cause the Participant to forfeit and disgorge to the Company
the PSUs (whether or not vested) and any shares of Common Stock acquired by, or
dividend equivalents paid to the Participant pursuant to the PSUs, with interest
and other related earnings, as the Administrator in its discretion shall
determine, (A) if the Participant violates (i) a non-competition,
non-solicitation, confidentiality or other restrictive covenant by which the
Participant is bound, or (ii) any Company policy applicable to the Participant
that provides for forfeiture or disgorgement with respect to incentive
compensation that includes Awards under the Plan, and (B) to the extent required
by law or applicable stock exchange listing rules, including, without
limitation, Section 10D of the Exchange Act and any related Company policy. The
Participant agrees to cooperate fully with the Administrator, and to cause any
and all permitted transferees of the Participant to cooperate fully with the
Administrator, to effectuate any forfeiture or disgorgement required



--------------------------------------------------------------------------------

   hereunder. Neither the Administrator nor the Company nor any other person,
other than the Participant and the Participant’s permitted transferees, if any,
shall be responsible for any adverse tax or other consequences to the
Participant or the Participant’s permitted transferees, if any, that may arise
in connection with this paragraph. Applicable Law    The validity and
construction of this Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, other than
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive laws of any
other jurisdiction. The Plan   

The text of the Plan is incorporated into this Agreement.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan, unless otherwise referenced as being
defined in the Employment Agreement.

 

This Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the PSUs. Any prior agreements,
commitments, or negotiations concerning the PSUs are superseded; except that the
Employment Agreement and any other written confidentiality, non-competition,
non-solicitation, and/or severance agreement, or any other written agreement
between the Participant and the Company or any Affiliate, as applicable, shall
supersede this Agreement with respect to its subject matter.

Data Privacy   

To facilitate the administration of the Plan, the Company may process personal
data about the Participant. This data includes, without limitation, information
provided in this Agreement and any changes to such information, other
appropriate personal and financial data about the Participant, including the
Participant’s contact information, payroll information and any other information
that the Company deems appropriate to facilitate the administration of the Plan.

 

By accepting the PSUs, the Participant gives explicit consent to the Company to
process any such personal data.

Code Section 409A    The grant of the PSUs under this Agreement is intended to
comply with Section 409A of the Code (“Section 409A”) to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance with Section 409A.
Notwithstanding anything to the contrary in this Agreement, the Company is not
making any representation hereunder as to the particular tax treatment of the
PSUs.



--------------------------------------------------------------------------------

  

 

To the extent that the PSUs constitute “deferred compensation” under
Section 409A, a termination of Employment occurs only upon an event that would
be a “separation from service” within the meaning of Section 409A. If, at the
time of the Participant’s separation from service, (i) the Participant is a
“specified employee” within the meaning of Section 409A, and (ii) the Company
makes a good faith determination that an amount payable on account of the
Participant’s separation from service constitutes deferred compensation (within
the meaning of Section 409A), the payment of which is required to be delayed
pursuant to the six (6)-month delay rule set forth in Section 409A to avoid
taxes or penalties under Section 409A (the “Delay Period”), then the Company
shall not pay such amount on the otherwise scheduled payment date but shall
instead pay it in a lump sum on the first business day after the Delay Period
(or upon the Participant’s death, if earlier), without interest. Each
installment of PSUs that vest under this Agreement (if there is more than one
installment) shall be considered one of a series of separate payments for
purposes of Section 409A.

Disclaimer of Rights    The grant of PSUs under this Agreement shall in no way
be interpreted to require the Company to transfer any amounts to a third-party
trustee or otherwise hold any amounts in trust or escrow for payment to the
Participant. The Participant shall have no rights under this Agreement or the
Plan other than those of a general unsecured creditor of the Company. PSUs
represent unfunded and unsecured obligations of the Company, subject to the
terms and conditions of the Plan and this Agreement. Notice Delivery    By
accepting the PSUs, the Participant agrees that notices may be given to the
Participant in writing either at the Participant’s home or mailing address as
shown in the records of the Company or any Affiliate or by electronic
transmission (including e-mail or reference to a website or other URL) sent to
the Participant through the normal process employed by the Company or any
Affiliate, as applicable, for communicating electronically with its employees.

By signing this Agreement, the Participant agrees to all of the terms and
conditions described above and in the Plan.